—Judgment, Supreme Court, New York County (Harold Roth wax, J.), rendered May 12, 1993, convicting defendant, after a jury trial, of murder in the second degree, attempted murder in the second degree and criminal use of a firearm in the first degree, and sentencing him to concurrent terms of 25 years to. life on the murder conviction and 121/2 to 25 years on the firearms conviction, to run consecutively with a term of 81/s to 25 years on the attempted murder conviction, unanimously affirmed.
Defendant’s bald assertions that he lacked confidence in his assigned counsel were insufficient to establish the "[g]ood cause” necessary to entitle him to new counsel (People v Sawyer, 57 NY2d 12, 19, cert denied 459 US 1178), as was his apparent disagreement with counsel’s trial strategy (see, People v Medina, 44 NY2d 199, 208). While an indigent defendant is entitled to effective assistance of counsel, there is no right to successive counsel (see, People v Sides, 75 NY2d 822, 824). Although the trial court did not engage in a lengthy question and answer session with defendant, defendant was allowed to state his reasons five times orally, as well as in his written motion, a process which appropriately enabled the court to ascertain the grounds for defendant’s motion and to determine that good cause was lacking. Concur—Milonas, J. P., Ellerin, Wallach, Rubin and Kupferman, JJ.